FIFTH DIVISION
                             MCFADDEN, C. J.,
                        MCMILLIAN, P. J., and GOSS, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                     August 6, 2019




In the Court of Appeals of Georgia
 A19A1536. LECHUGA v. THE STATE.

      MCFADDEN, Chief Judge.

      The issue in this case is whether, after the appellant had pled guilty to the

offense of refusing to display his driver’s license to a police officer, the trial court

erred in imposing a probated misdemeanor sentence and in refusing to impose only

a fine pursuant to OCGA § 40-5-29 (c). Because the fine provision of OCGA § 40-5-

29 (c) does not apply to the offense to which the appellant pled guilty, the trial court

did not err. So we affirm.

      1. Facts and procedural posture.

      On February 7, 2016, a police officer, responding to reports of an aggressive

driver on a motorcycle, approached Leonardo Lechuga in a parking lot. Lechuga told

the officer that he was angry with the driver of a car. When the officer asked for
Lechuga’s driver’s license, Lechuga refused to produce it and said that he did not

have to do anything until his father arrived. After Lechuga refused multiple other

requests to show the officer his license, he was placed under arrest. Lechuga was

charged by accusation with aggressive driving and failure to display his driver’s

license upon the demand of a law enforcement officer.

      At a plea hearing on March 8, 2017, Lechuga pled guilty to the charge of

failure to display his driver’s license in violation of OCGA § 40-5-29 (b) and the state

dropped the aggressive driving charge. The state recommended a probated

misdemeanor sentence of 12 months, a fine, and various conditions of probation.

Lechuga’s plea counsel argued that the court should not impose a sentence of

probation and instead should only impose a fine of no more than $10.00 as set forth

in OCGA § 40-5-29 (c) because Lechuga did in fact have a valid driver’s license at

the time of his arrest. The court rejected Lechuga’s argument; accepted the state’s

recommendation; and sentenced Lechuga to serve 12 months on probation, pay a fine

and other costs, and meet various conditions of probation. Lechuga appeals.

      2. OCGA § 40-5-29.

      OCGA § 40-5-29 sets forth requirements that a driver carry a license and

exhibit it on demand. Subsection (a) of OCGA § 40-5-29 provides, in pertinent part,

                                           2
that “[e]very licensee shall have his or her driver’s license in his or her immediate

possession at all times when operating a motor vehicle.” Subsection (b) pertinently

provides: “Every licensee shall display his or her license upon the demand of a law

enforcement officer. A refusal to comply with such demand not only shall constitute

a violation of this subsection but shall also give rise to a presumption of a violation

of subsection (a) of this Code section . . . .” And subsection (c) provides: “A person

convicted of a violation of subsection (a) of this Code section shall be fined no more

than $10.00 if he or she produces in court a license theretofore issued to him or her

and valid at the time of his or her arrest.”

       Lechuga argues that the court should not have sentenced him to 12 months

probation and instead, under subsection (c) of 40-5-29, should have only imposed a

fine of no more than $10.00 because he had a valid license at the time of his arrest.

But as the trial court correctly found, the plain language of subsection (c) provides

that it applies only to a violation of subsection (a). There is nothing in subsection (c)

indicating that it also applies to a violation of subsection (b). Since Lechuga pled

guilty only to a violation of subsection (b) for failure to display his license, the $10.00

fine provision of subsection (c) did not apply. Rather, the trial court properly imposed

a probated misdemeanor sentence since a violation of OCGA § 40-5-29 (b) is

                                            3
punished as a misdemeanor. See OCGA § 40-5-120 (4) (it is a misdemeanor for a

person to fail to perform any act required by this chapter for which a criminal

sanction is not provided elsewhere in this chapter). See also Castillo-Solis v. State,

292 Ga. 755, 759 (2) (740 SE2d 583) (2013) (noting that the misdemeanor

designation of OCGA § 40-5-120 (4) is the default penalty provision for driver’s

license violations).

      Judgment affirmed. McMillian, P. J., and Goss, J., concur.




                                          4